DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Terminal Disclaimer filed by applicant on 28 September 2022. Claims 1-20 are pending in the application.

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The person who signed the terminal disclaimer is not the applicant patentee or an attorney or agent of record 37CFR1.321(a) and (b). (See FP 14.26.08). Re-submit the TD along with no additional fees required.
Therefore, the TD was disapproved. Upon resubmitting the TD, the claims will be allowed.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10999346, hereinafter patent “346”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is arguably slightly broader than the claims of patent “346” which encompass the same metes, bounds, and limitations. For example, notification was replaced by receiving and real-time was omitted in the application. Therefore, it would be obvious to one skill artisan before the effective filing date of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.


Patent Number 10999346
1. A method of dynamically changing characteristics of video streams in a real-time multi-party video conference, comprising: obtaining, by a media server having a selective forwarding unit (SFU) architecture, notifications of supported video characteristics of a plurality of participant devices of the video conference for sending video streams to the media server and receiving video streams from the media server; having obtained the notifications of the supported video characteristics of the plurality of participant devices, determining, by the media server, video settings or parameters to be used by the respective participant devices while sending video streams to the media server and receiving video streams from the media server, based at least on the supported video characteristics of one or more participant devices from among the plurality of participant devices; and during the video conference and in response to one or more changes in conference, system, or network factors, dynamically directing, in real-time by the media server, one or more of the plurality of participant devices to change their video settings or parameters to the determined video settings or parameters.
2. The method of claim 1 further comprising: during the video conference, determining, in terms of degradation of quality of experience (QoE) at each of the plurality of participant devices, an optimization cost of dynamically directing one or more of the plurality of participant devices to change their video settings or parameters.
3. The method of claim 2 wherein the supported video characteristics at each of the plurality of participant devices for sending video streams to the media server and receiving video streams from the media server include maximum resolutions for the respective video streams, and wherein the method further comprises: determining the maximum resolutions for the respective video streams so that the optimization cost is minimized under a constraint that a sum of bitrates allocated to the respective video streams from each of the plurality of participant devices does not exceed a maximum bitrate for the respective participant device.
4. The method of claim 1 wherein the obtaining of the notifications of the supported video characteristics includes obtaining the notifications of the supported video characteristics for simultaneously sending video streams to the media server and receiving video streams from the media server.
5. The method of claim 4 further comprising: maintaining, by the media server, a list of the supported video characteristics of the respective participant devices for simultaneously sending video streams or receiving video streams.
6. The method of claim 5 further comprising: maintaining, by the media server, a video forwarding map to track one or more simulcast video streams being sent from each participant device to the media server for forwarding to the respective participant devices.
7. The method of claim 6 wherein the changes in conference, system, or network factors include a change indicative of one or more participant devices joining or leaving the video conference, and wherein the method further comprises: periodically monitoring, by the media server, the video forwarding map; and while periodically monitoring the video forwarding map, detecting the change indicative of one or more participant devices joining or leaving the video conference.
8. The method of claim 7 further comprising: in response to the detecting of the change indicative of one or more participant devices joining or leaving the video conference, updating, by the media server, the list of the supported video characteristics of the respective participant devices of the video conference.
9. The method of claim 8 further comprising: determining, by the media server, that the updated list of supported video characteristics is different from the list of supported video characteristics prior to being updated; and during the video conference and in response to the determining that the updated list of supported video characteristics is different from the list of supported video characteristics prior to being updated, determining, in terms of degradation of QoE at each of the plurality of participant devices, an optimization cost of performing one or more of: dynamically directing one or more of the participant devices to resume operation of one or more video encoders associated with one or more simulcast video streams; dynamically directing one or more of the participant devices to pause operation of one or more video encoders associated with one or more simulcast video streams; and dynamically directing one or more of the participant devices to change their video settings or parameters for sending one or more simulcast video streams.
10. The method of claim 9 wherein the supported video characteristics for sending simulcast video streams include maximum resolutions for the respective simulcast video streams, and wherein the method further comprises: determining the maximum resolutions for the respective simulcast video streams so that the optimization cost is minimized under a constraint that a sum of bitrates allocated to the respective simulcast video streams from each of the plurality of participant devices does not exceed a maximum bitrate for the respective participant device.
11. A media server having a selective forwarding unit (SFU) architecture, comprising: a memory; and processing circuitry operative to execute program instructions out of the memory: to obtain notifications of supported video characteristics of a plurality of participant devices of the video conference for sending video streams to the media server and receiving video streams from the media server; having obtained the notifications of the supported video characteristics of the plurality of participant devices, to determine video settings or parameters to be used by the respective participant devices while sending video streams to the media server and receiving video streams from the media server, based at least on the supported video characteristics of one or more participant devices from among the plurality of participant devices; and during the video conference and in response to one or more changes in conference, system, or network factors, to dynamically direct, in real-time, one or more of the plurality of participant devices to change their video settings or parameters to the determined video settings or parameters.
12. The media server of claim 11 wherein the processing circuitry is further operative to execute the program instructions out of the memory, during the video conference, to determine, in terms of degradation of quality of experience (QoE) at each of the plurality of participant devices, an optimization cost of dynamically directing one or more of the plurality of participant devices to change their video settings or parameters.
13. The media server of claim 12 wherein the supported video characteristics at each of the plurality of participant devices for sending video streams to the media server and receiving video streams from the media server include maximum resolutions for the respective video streams, and wherein the processing circuitry is further operative to execute the program instructions out of the memory to determine the maximum resolutions for the respective video streams so that the optimization cost is minimized under a constraint that a sum of bitrates allocated to the respective video streams from each of the plurality of participant devices does not exceed a maximum bitrate for the respective participant device.
14. A computer program product including a set of non-transitory, computer-readable media having instructions that, when executed by processing circuitry of a media server having a selective forwarding unit (SFU) architecture, cause the processing circuitry to perform a method of dynamically changing characteristics of video streams in a real-time multi-party video conference, wherein the method comprises: obtaining notifications of supported video characteristics of a plurality of participant devices of the video conference for sending video streams to the media server and receiving video streams from the media server; having obtained the notifications of the supported video characteristics of the plurality of participant devices, determining video settings or parameters to be used by the respective participant devices while sending video streams to the media server and receiving video streams from the media server, based at least on the supported video characteristics of one or more participant devices from among the plurality of participant devices; and during the video conference and in response to one or more changes in conference, system, or network factors, dynamically directing, in real-time, one or more of the plurality of participant devices to change their video settings or parameters to the determined video settings or parameters.
15. The computer program product of claim 14 wherein the method further comprises: during the video conference, determining, in terms of degradation of quality of experience (QoE) at each of the plurality of participant devices, an optimization cost of dynamically directing one or more of the plurality of participant devices to change their video settings or parameters.
16. The computer program product of claim 15 wherein the supported video characteristics at each of the plurality of participant devices for sending video streams to the media server and receiving video streams from the media server include maximum resolutions for the respective video streams, and wherein the method further comprises: determining the maximum resolutions for the respective video streams so that the optimization cost is minimized under a constraint that a sum of bitrates allocated to the respective video streams from each of the plurality of participant devices does not exceed a maximum bitrate for the respective participant device.
17. The computer program product of claim 14 wherein the obtaining of the notifications of the supported video characteristics includes obtaining the notifications of the supported video characteristics for simultaneously sending video streams to the media server and receiving video streams from the media server.
18. The computer program product of claim 17 wherein the method further comprises detecting a change indicative of one or more participant devices joining or leaving the video conference.
19. The computer program product of claim 18 wherein the method further comprises: during the video conference and in response to the detecting of the change indicative of one or more participant devices joining or leaving the video conference, determining, in terms of degradation of QoE each of at the plurality of participant devices, an optimization cost of performing one or more of: dynamically directing one or more of the participant devices to resume operation of one or more video encoders associated with one or more simulcast video streams; dynamically directing one or more of the participant devices to pause operation of one or more video encoders associated with one or more simulcast video streams; and dynamically directing one or more of the participant devices to change their video settings or parameters for sending one or more simulcast video streams.
20. The computer program product of claim 19 wherein the supported video characteristics for sending or receiving video streams include maximum resolutions for the respective simulcast video streams, and wherein the method further comprises: determining the maximum resolutions for the respective simulcast video streams so that the optimization cost is minimized under a constraint that a sum of bitrates allocated to the respective simulcast video streams from each of the plurality of participant devices does not exceed a maximum bitrate for the respective participant device.

Claims 1-20 will be allowed upon submission of a Terminal Disclaimer by applicant’s representative. 

The prior art of record fails to teach and suggest determining using the media server which comprises a selective forwarding unit (SFU) architecture and the received supported video characteristics, the specific video settings or parameters to be used by one or more of the plurality of respective participant devices for sending video streams to the media server and receiving video streams from the media server; and during the video conference, in response to one or more changes in video conference factors, system factors, or network factors, dynamically directing, using the media server, one or more of the plurality of participant devices to change in its video settings or parameters to the determined specific video settings or parameters.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 571272390549. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANTZ B JEAN/Primary Examiner, Art Unit 2454